In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Weinstein, J.), dated June 19, 2009, which, upon a fact-finding order of the same court dated April 28, 2009, made upon the appellant’s admission, finding that the appellant committed acts which, if committed by an adult, would have constituted the crime of burglary in the third degree, adjudged *1013him to be a juvenile delinquent, and placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months, with a minimum placement period of six months and with credit for time served.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant contends that his admission was defective because the Family Court mistakenly advised him at the time of his admission that the most severe disposition permitted was a 12-month term of placement (see Family Ct Act § 321.3 [1]). The appellant requests, in lieu of vacating the admission or disposition, that this Court modify the disposition to a 12-month term of placement. The appellant’s contention is unpreserved for appellate review, as no objection was made at the time of disposition (see Matter of Nicholas R., 36 AD3d 923 [2007]; Matter of Ricky A., 11 AD3d 532, 533 [2004]; Matter of Brandon S., 305 AD2d 609, 610 [2003]; see also People v Browning, 44 AD3d 1067 [2007]). Dillon, J.P., Florio, Leventhal and Chambers, JJ., concur.